MEMORANDUM ***
Veronica Rivera Montes, a native and citizen of Mexico, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“IJ”) order denying her motion to reopen removal proceedings after she was ordered removed in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review the IJ’s decision as the final agency order. Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review for abuse of discretion the denial of a motion to reopen. Salta v. INS, 314 F.3d 1076, 1078 (9th Cir.2002). We grant the petition and remand with instructions.
Rivera Montes contends that she did not receive notice of her removal hearing, which was sent by regular mail. She filed her motion to reopen, and the IJ denied the motion, before our decision in Salta established the quantum of evidence required to rebut the presumption of delivery for service by regular mail. See id. at *1961079 (requiring a sworn affidavit that notice was not received). Accordingly, the IJ abused his discretion by applying the evidentiary requirements for notice by certified mail in denying Rivera Montes’ motion to reopen. See id.
Pursuant to Salta, “we remand to the BIA with instructions to remand to the IJ to allow both [Rivera Montes] and the [Attorney General] to supplement the record and to conduct an evidentiary hearing to determine whether [Rivera Montes] should be permitted to reopen her [removal proceedings].” See id. at 1079-80.
PETITION FOR REVIEW GRANTED; REMANDED with instructions.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.